            Case 7:21-mj-03136-UA Document 10 Filed 06/14/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------X
UNITED STATES OF AMERICA,

                                   Plaintiff,                     SCHEDULING ORDER

             -against-                                            21 Mag. 3136

CESAR LEONEL COLINDRES-MORALES,

                                    Defendant.
------------------------------------------------------X

          The Court has scheduled an arraignment for June 17, 2021 at 11:30 a.m. before

 Magistrate Judge Judith C. McCarthy using the Microsoft Teams platform. Counsel will be

 provided with a link to connect to the conference via video.

          Members of the press and public may call 917-933-2166 and enter access code 138 204

 914# to listen to the proceeding, but will not be permitted to speak during the conference.

 Persons granted remote access to proceedings are reminded of the general prohibition against

 photographing, recording, and rebroadcasting of court proceedings. See Local Civil Rule 1.8.

 Violation of these prohibitions may result in sanctions, including removal of court issued media

 credentials, restricted entry to future hearings, denial of entry to future hearings, or any other

 sanctions deemed necessary by the Court.

          Counsel should be sure to consult the Court's Emergency Individual Rules and Practices,

 available on the Court's website, and comply with the rules regarding conferences.

Dated: June 14, 2021
       White Plains, New York


                                                          SO ORDERED:

                                                          ___________________________________
                                                             _____________________   ______
                                                                                        _
                                                          JUDITH
                                                            DITH C.C McCARTHY
                                                          United States Magistrate Judge
